STONE, J.,
concurring specially.
I agree with the majority that we are bound by Arroyo to reverse. I would, however, urge the legislature to review the statutory definitions of weapon, dangerous weapon, and deadly weapon, particularly as applied to the objects used in the course of committing a serious crime. It is hard to explain why, as presently interpreted, we leave it to a jury to determine whether the defendant will be subject to an enhanced sentence when an unloaded BB gun is carried in the course of the crime, as in Dale v. State, 703 So.2d 1045 (Fla.1997), but prevent the jury’s involvement when an open pocket knife is used. Patently, the threat of extensive harm to a victim is more real in the case of the knife.